Citation Nr: 0828569	
Decision Date: 08/22/08    Archive Date: 09/02/08

DOCKET NO.  05-32 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to a higher initial rating for bilateral hearing 
loss, currently evaluated as noncompensable.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 




INTRODUCTION

The veteran served on active duty from August 1970 to August 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia.

The veteran withdrew his request for a Decision Review 
Officer hearing in April 2007. Also, according to a report of 
contact in May 2007, the veteran withdrew his request for a 
Travel Board hearing.


FINDING OF FACT

The veteran's bilateral hearing loss manifests Level I 
hearing acuity in both ears; he does not demonstrate an 
exceptional pattern of hearing impairment.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met. 38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008) redefined VA's duty to assist a 
claimant in the development of a clam.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007). 

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  The requirements apply to all 
five elements of a service connection claim: (1) veteran 
status, (2) existence of a disability, (3) a connection 
between the veteran's service and the disability, (4) degree 
of disability, (5) and effective date of the disability. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO). Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant. Conway v. Prinicipi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in a February 2004 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the veteran and the types of 
evidence that will be obtained by VA.  A May 2007 letter 
advised the veteran how disability evaluations and effective 
dates are assigned, and the type of evidence which impacts 
those determinations. 

Moreover, the veteran is challenging the initial evaluation 
assigned following the grant of service connection for 
bilateral hearing loss. In Dingess, the Court held that in 
cases in which service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled. 
Dingess, 19 Vet. App. at 490-91. Thus, because the notice 
that was provided before service connection was granted was 
legally sufficient, VA's duty to notify in this case has been 
satisfied. See generally Turk v. Peake, 21 Vet. App. 565 
(2008) (where a party appeals from an original assignment of 
a disability rating, the claim is classified as an original 
claim, rather than as one for an increased rating); see also 
Shipwash v. Brown, 8 Vet. App. 225 (1995); see also Fenderson 
v. West, 12 Vet. App. 119 (1999) (establishing that initial 
appeals of a disability rating for a service-connected 
disability fall under the category of "original claims").

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records, VA examination reports, 
and statements. 

As discussed above, the veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence. The veteran was an active 
participant in the claims process, submitting medical release 
forms, medical evidence, and statements in support of his 
claim.  Thus, he has been provided with a meaningful 
opportunity to participate in the claims process and has done 
so.  Any error in the sequence of events or content of the 
notice is not shown to have any effect on the case or to 
cause injury to the veteran.  Therefore, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits. See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).


II. Analysis

The Board has reviewed all the evidence in the veteran's 
claims file. Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim. See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability. 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  
Disabilities must be reviewed in relations to their history. 
38 C.F.R. § 4.1 (2007). Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2007); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2007); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2007); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2007). See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings. Fenderson v. 
West, 12 Vet. App. 119 (1999).

In the appealed September 2004 rating decision, the RO 
granted service connection for bilateral hearing loss and 
assigned a noncompensable evaluation effective December 3, 
2003, the date of receipt of the claim. 

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 Hertz. To 
evaluate the degree of disability from bilateral service-
connected defective hearing, the Rating Schedule establishes 
11 auditory acuity levels designated from Level I for 
essentially normal hearing acuity through Level XI for 
profound deafness. 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 
6100 (2007). The evaluation of hearing impairment applies a 
rather structured formula that is essentially a mechanical 
application of the rating schedule to numeric designations 
after audiology evaluations are rendered. Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

Under 38 C.F.R. § 4.86, when the pure tone threshold at each 
of the four specified frequencies (1000, 2000, 3000, and 4000 
Hertz) is 55 decibels or more, the rating specialist will 
determine the Level of designation for hearing impairment 
from either Table VI or Table Via, whichever results in the 
higher numeral. 38 C.F.R. § 4.86(a) (2007). Further, when the 
average puretone threshold is 30 decibels at 1000 Hertz, and 
70 decibels or more at 2000 Hertz, the rating specialist will 
determine the Level designation for hearing impairment from 
either Table VI or Table Via, whichever results in the higher 
numeral.  That numeral will then be evaluated to the next 
higher Level. 38 C.F.R. § 4.86(b) (2007).

The claims folder contains service treatment records, 
including the veteran's July 1973 separation audiometric 
examination, which revealed some hearing loss. 

In September 2004, VA audiometric testing indicated that the 
veteran exhibited puretone thresholds, in decibels, as 
follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
35
45
55
55
48
LEFT
30
55
55
65
51

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 96 percent in the left ear.



In July 2006, VA audiometric testing indicated that the 
veteran exhibited puretone thresholds, in decibels, as 
follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
30
40
50
50
43
LEFT
25
60
65
60
53

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and 96 percent in the left ear. 

The September 2004 audiological examination shows that the 
veteran exhibited Level I hearing acuity in both ears 
according to the Table VI. See 38 C.F.R. § 4.85. The July 
2006 audiological examination also shows that the veteran 
exhibited 
Level I hearing acuity in both ears according to Table VI. 
Id. The foregoing findings are commensurate with no more than 
a noncompensable evaluation according to Table VII. Id. In 
addition, the findings show that the veteran does not have an 
exceptional pattern of hearing impairment pursuant to 
38 C.F.R. § 4.86.

The Board is cognizant of the veteran's contentions 
concerning his difficulty in hearing, but as noted above, the 
assignment of disability ratings for hearing impairment is 
derived from a mechanical formula. The veteran's bilateral 
hearing loss has not been shown to be manifested by greater 
than the criteria associated with the rating assigned under 
the designated diagnostic code during any portion of the 
appeal period. Accordingly, staged ratings are not in order 
and the assigned rating is appropriate for the entire period 
of the veteran's appeal. See Fenderson, supra.

The Board has also considered whether the veteran's bilateral 
hearing loss presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of an extra-schedular 
rating is warranted. See 38 C.F.R. § 3.321(b)(1) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996). In this 
case there are no exceptional or unusual factors with regard 
to the veteran's hearing loss. The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate. See Fisher v. Principi, 
4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply 
unless there are 'exceptional or unusual' factors which 
render application of the schedule impractical."). Here, the 
rating criteria reasonably describe the veteran's disability 
level and symptomatology, and provide for higher evaluations 
for greater disability; thus, his disability picture is 
contemplated by the rating schedule, and the assigned 
schedular evaluation is, therefore, adequate. See Thun v. 
Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral 
for extraschedular consideration is not warranted.

In reaching the conclusion above, the Board has considered 
the applicability of the benefit of the doubt doctrine. 
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to an initial compensable evaluation for 
bilateral hearing loss is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


